ON PETITION POR REHEARING.
McCARTHY, District Judge.
Respondents’ counsel contend that the court in its opinion in this case does not pass upon the questionoas to whether the respondents can attack the appellant’s title by showing that they were in occupa*347tion and possession of tbe land at the time the application for a patent was initiated by appellant’s predecessor and for a long time prior thereto. The opinion distinctly holds that in proceedings for the alienation of public lands, in the absence of fraud, imposition or mistake, the action of the land department, upon matters of fact cognizable by it, is conclusive; in other words, in such cases, the patent cannot be collaterally attacked. The court specifically mentioned the question of the character of the land, because it was upon that that respondents’ counsel laid most stress. However, the rule applies to the question of occupation as- well as to its character. The petition for a rehearing is denied.
Morgan and Rice, JJ., concur.